Citation Nr: 1032127	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  08-27 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a deviated nasal 
septum.

2.  Entitlement to an initial compensable evaluation for 
degenerative joint disease of the right hip.

3.  Entitlement to an initial compensable evaluation for 
degenerative joint disease of the left hip.

4.  Entitlement to an initial compensable evaluation for 
degenerative arthritis of the cervical spine.

5.  Entitlement to an initial compensable evaluation for 
degenerative arthritis of the thoracolumbar spine.

6.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

7.  Entitlement to an initial compensable evaluation for tinea 
corporis.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
March 1981 to March 2007.  His military records show that he 
served in the Special Forces and was decorated with the Combat 
Infantryman Badge for combat service in Afghanistan.

The Veteran is currently service connected for DJD of the right 
and left hip, degenerative arthritis of the cervical and 
thoracolumbar spine, bilateral hearing loss, tinnitus, tinea 
corporis, bilateral frontal sinusitis, hereditary 
hemochromatosis, Bell's palsy, peripheral neuropathy of the left 
ulnar nerve, benign bilateral essential hand tremors, 
posttraumatic stress disorder, status-post left knee anterior 
cruciate ligament repair with residual surgical scars, 
hypertension, and condyloma and lichen planus. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2007 rating decision by the Winston-Salem, 
North Carolina, Regional Office of the Department of Veterans 
Affairs (VA) which, inter alia, denied the Veteran service 
connection for a deviated nasal septum and granted service 
connection and noncompensable initial evaluations, effective from 
April 1, 2007, for degenerative joint disease (DJD) of the right 
and left hip, degenerative arthritis of the cervical and 
thoracolumbar spine, bilateral hearing loss, and tinea corporis.  
The St. Petersburg, Florida, VA Regional Office (RO) is presently 
the agency of original jurisdiction over this appeal.

The Veteran and his representative appeared at the RO to present 
oral testimony in support of his appeal before the undersigned 
traveling Veterans Law Judge in April 2010.  A transcript of this 
hearing has been duly obtained and associated with the Veteran's 
claims file for the Board's consideration.

For the reasons that will be further discussed below in the 
REMAND portion of the decision, the issue of entitlement to a 
compensable initial evaluation for bilateral hearing loss is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the appellant if additional 
action is required on his part.


FINDINGS OF FACT

1.  A deviated left nasal septum had its onset in active military 
service.

2.  For the period commencing April 1, 2007 to the present, DJD 
of the right hip is manifested by subjective complaints of pain, 
pain on use, and pain on motion, with associated limited of 
motion due to pain but otherwise with no objective demonstration 
of any compensable level of limitation of motion per the 
applicable rating schedule.

3.  For the period commencing April 1, 2007 to the present, DJD 
of the left hip is manifested by subjective complaints of pain, 
pain on use, and pain on motion, with associated limited of 
motion due to pain but otherwise with no objective demonstration 
of any compensable level of limitation of motion per the 
applicable rating schedule.

4.  For the period commencing April 1, 2007 to the present, 
degenerative arthritis of the cervical spine is manifested by 
radiographic evidence of degenerative changes with characteristic 
pain on motion demonstrated on clinical examination, with forward 
flexion limited by clinical evidence of pain on forward bending 
when looking downwards, but with forward flexion to 45 degrees 
and a combined cervical range of motion of 340 degrees when pain 
is absent.

5.  For the period commencing April 1, 2007 to the present, 
degenerative arthritis of the thoracolumbar spine is manifested 
by radiographic evidence of degenerative changes with 
characteristic pain on motion and paraspinal muscle spasm (that 
is not productive of abnormal gait or spinal contour) 
demonstrated on clinical examination, with forward flexion to 90 
degrees and a combined thoracolumbar range of motion of 240 
degrees.

6.  For the period commencing April 1, 2007 to the present, the 
Veteran's tinea corporis is manifested by subjective complaints 
of constant itching, rash, and exfoliation and clinical evidence 
of just under 8 percent of his total body surface area affected 
by this skin disorder, treated with medicated shampoo but no 
corticosteroids.  


CONCLUSIONS OF LAW

1.  A deviated left nasal septum was incurred in active duty.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2009). 

2.  The criteria for an initial 10 percent evaluation for DJD of 
the right hip have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5251, 5252, 5253 (2009). 

3.  The criteria for an initial 10 percent evaluation for DJD of 
the left hip have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5251, 5252, 5253 (2009).

4.  The criteria for an initial 10 percent evaluation for 
degenerative arthritis of the cervical spine have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5003-5242 (2009).

5.  The criteria for an initial 10 percent evaluation for 
degenerative arthritis of the thoracolumbar spine have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5003-5242 (2009).

6.  The criteria for an initial 10 percent evaluation for tinea 
corporis have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.118, Diagnostic Code 7813 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

(a.)  Entitlement to service connection for a deviated nasal 
septum.

As will be further discussed below, the Veteran's claim of 
entitlement to service connection for a deviated nasal septum is 
being granted in full.  Therefore, the Board finds that any error 
related to the Veterans Claims Assistance of Act of 2000 (VCAA) 
(Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)) on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009); Mayfield v. 
Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
Therefore, there is no need to engage in any analysis with 
respect to whether the requirements of the VCAA have been 
satisfied concerning the service connection claim on appeal.

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was incurred 
coincident with service, or if pre-existing such service, was 
aggravated therein.  This may be accomplished by affirmatively 
showing inception or aggravation during service or through the 
application of statutory presumptions.  38 C.F.R. § 3.303(a) 
(2009).  However, service connection may be granted for any 
disease diagnosed after discharge from active duty when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).

The Veteran's military records, as relevant, show no 
documentation of treatment for a traumatic injury involving his 
nose.  During a periodic medical examination conducted in 
February 1998, a notation of a deviated septum was shown, 
although no etiology for this condition was indicated.  No 
finding of a deviated nasal septum is shown in the service 
treatment records prior to February 1998.  Over eight years 
later, on clinical examination in December 2006, his nose was 
found to be normal on physical inspection, with no abnormalities 
of his right or left nasal turbinate bones detected.  On 
otorhinolaryngological examination in January 2007, his nose was 
found to be clinically normal with no external nose deformities 
detected and normal nasal septum, normal nasal mucosa, and normal 
nasal turbinates.  Contrasting with these clinical findings, the 
report of a VA-authorized medical examination that was also 
conducted in January 2007 shows a diagnosis of deviated left 
nasal septum, manifested by difficulty breathing through the 
nose, which the Veteran reported having for nine years.  The 
Veteran was separated from service approximately three months 
later in March 2007.  Post-service records include a December 
2007 VA outpatient treatment note, which shows a diagnosis of 
deviated nasal septum.

In support of his claim, the Veteran submitted photographs of 
himself that he states were taken shortly after he entered active 
duty, which show a young man in uniform in his late teens or 
early 20's with nose seemingly without evident visible deformity.  
The Veteran asserts that this photograph demonstrates that he did 
not have a deviated nasal septum prior to entering service.  

At his April 2010 hearing before the Board, the Veteran testified 
that he sustained a nasal injury in the early 1980's during the 
early part of his military career, while engaged in hand-to-hand 
combat training at Ft. Bragg.  He reported that he never received 
treatment for this injury as he was afraid that seeking medical 
treatment might result in his being dropped from the military 
training program in which he was enrolled.  Later in service, in 
the 1990's, he began to notice having problems breathing through 
his nose.  

The Board has considered the above evidence and concludes that 
the evidence in favor of and against the merits of the Veteran's 
claim is in relative equipoise.  In opposition to his claim is 
the absence of any objective evidence of physical trauma to his 
nose in service and the clinically normal findings on examination 
in December 2006 and January 2007.  However, in support of his 
claim are a notation of a deviated nasal septum in February 1998 
and a clinical finding of a deviated left nasal septum on VA-
authorized examination in January 2007, which is concurrent with 
active service and dated approximately three months before the 
Veteran's discharge from active duty in March 2007.  The evidence 
supporting his claim also includes his oral testimony that he 
sustained an undocumented traumatic injury to his nose during 
hand-to-hand combat training, which the Board finds to be 
credible.  The elements of service connection require medical 
evidence of a current disability and evidence establishing a 
nexus with service.  As there is evidence establishing a current 
left septal deviation (see VA outpatient treatment note dated in 
December 2007) that was first noted during active duty and an 
approximate balance of evidence that is both favorable and 
unfavorable to the Veteran's claim regarding whether this 
condition is traumatic in nature, the benefit-of-the-doubt 
doctrine applies, and the claim for service connection for a 
deviated left nasal septum will be granted.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).   

Duty to notify and assist: entitlement to an increased initial 
rating

The Board notes at the outset that, in accordance with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence is 
needed in order to substantiate a claim, as well as a duty to 
assist claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009); see 
also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Generally, the notice requirements of a service connection claim 
have five elements: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must also: (1) inform the claimant about the information 
and evidence necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his or her possession 
that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. 
§ 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) 
(outlining VCAA notice requirements).  During the course of the 
claim, § 3.159(b) was revised and the requirement that VA request 
that the claimant provide any evidence in his or her possession 
that pertains to the claim was removed from the regulation.  

The claims for higher initial schedular evaluations for the 
service-connected disabilities at issue flow downstream from a 
July 2007 rating decision, which initially established service 
connection for these disabilities, effective from April 1, 2007, 
based on the date entitlement to VA compensation for these 
disabilities first arose.  See 38 C.F.R. § 3.400 (2009).  The 
United States Court of Appeals for Veterans Claims (Court) held 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490- 91 
(2006), that in cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  The Board notes 
that after receiving the Veteran's claim, but prior to its 
adjudication in July 2007, VA provided the Veteran with a VCAA 
notice letter whose content complies with the notice requirements 
prescribed by 38 U.S.C. § 5103(a), 38 C.F.R. § 3.159(b), Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005), and 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, 
because the notice that was provided before service connection 
was granted was legally sufficient, VA's duty to notify with 
respect to the issues of entitlement to higher initial 
evaluations for the disabilities decided herein is satisfied.  
See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. 
Peake, 22 Vet. App. 128 (2008).

VA also has a duty to assist the Veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) 
("The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the . . 
. claim").  This duty includes assisting the Veteran in obtaining 
records and providing medical examinations or obtaining medical 
opinions when such are necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's 
various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence.  As the rating issue on appeal 
stems from April 1, 2007, when the Veteran's entitlement to 
service connection for the disabilities at issue first arose, the 
relevant time period and evidence that must be addressed in the 
adjudication of the claim encompasses the period from April 1, 
2007, to the present, in order to allow the Board to consider the 
applicability of staged ratings.  See 38 C.F.R. § 3.400(o)(2) 
(2009); Fenderson v. West, 12 Vet. App. 119 (1999).  In this 
regard, the Board observes that clinical records from VA that 
pertain to treatment and examination of the Veteran's service-
connected disabilities at issue for the period spanning April 
2007 to the present have been obtained and associated with the 
claims file.  In any case, the Veteran has not indicated that 
there are any outstanding relevant medical records or other 
pertinent evidence that must be considered in the appeal with 
respect to the increased initial rating claims on appeal.  The 
Board has reviewed the pertinent examination reports of January 
2007 and notes that the examiner has provided adequate discussion 
of his clinical observations and a rationale to support his 
respective findings and conclusions within the context of the 
Veteran's clinical history as contained within his claims file.  
The examination findings also sufficiently address the level of 
functional loss affecting the Veteran's orthopedic disabilities 
due to pain, pursuant to 38 C.F.R. §§ 4.40, 4.45 (2009), and 
DeLuca v. Brown, 8 Vet. App. 202 (1995), and the percentage of 
area affected by the Veteran's skin disorder, pursuant to 38 
C.F.R. § 4.118, Diagnostic Code 7813.  Thus, the January 2007 VA 
examination is deemed to be adequate for rating purposes and for 
adjudicating the appeal of the initial ratings assigned for the 
skin disorder and orthopedic disabilities at issue.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Based on the foregoing, the Board finds that VA has fulfilled its 
VCAA duties to notify and to assist the Veteran in the 
evidentiary development of the initial schedular rating issues 
decided herein, and thus no additional assistance or notification 
is required.  The Veteran has suffered no prejudice that would 
warrant a remand, and his procedural rights have not been 
abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board will therefore proceed with the adjudication of the claims 
for higher initial schedular ratings for the skin disorder and 
orthopedic disabilities on appeal.

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file with respect to the claims for higher 
initial schedular ratings for the skin disorder and orthopedic 
disabilities at issue.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Applicable laws and regulations for increased ratings - 
orthopedic disabilities 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2009).  Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2009).  The basis of 
disability evaluations is the ability of the body as a whole, or 
of the psyche, or of a system or organ of the body to function 
under the ordinary conditions of daily life including employment.  
Evaluations are based upon lack of usefulness of the part or 
system affected, especially in self-support.  38 C.F.R. § 4.10 
(2009).

A thorough evaluation of a musculoskeletal or orthopedic 
disability for rating purposes requires consideration of any 
functional loss due to pain, incoordination, weakness, or 
fatigability.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Thus, an adequate VA examination should include 
medical determinations regarding whether the affected joint or 
joints exhibit pain on use, weakened movement, excess 
fatigability, incoordination, or any other disabling symptom, and 
whether pain could significantly limit functional ability during 
symptomatic flare-ups or when the joint is used repeatedly over a 
period of time.  These determinations should, if feasible, be 
portrayed in terms of the degree of additional range-of-motion 
loss due to pain on use or during flare-ups beyond that clinically 
demonstrated.

Disabilities must be reviewed in relation to their history.  38 
C.F.R. § 4.1 (2009).  Other applicable, general policy 
considerations are: interpreting reports of examination in light 
of the whole recorded history, reconciling the various reports 
into a consistent picture so that the current rating may 
accurately reflect the elements of disability, 38 C.F.R. § 4.2 
(2009); resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3 (2009); 
where there is a question as to which of two evaluations applies, 
assigning the higher of the two where the disability picture more 
nearly approximates the criteria for the next higher rating, 38 
C.F.R. § 4.7 (2009); and, the basis of disability evaluations is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life, including employment, 38 C.F.R. § 4.10 
(2009).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).
  
(b.)  Entitlement to initial compensable evaluations for DJD of 
the right and left hips.

With regard to the Veteran's service-connected DJD of his hips, 
bilaterally, each hip is individually rated under the criteria 
provided in 38 C.F.R. § 4.71a, Diagnostic Code 5003 for 
arthritis, or Diagnostic Codes 5251, 5252, and 5253 for 
limitation of motion.  (Diagnostic Codes 5250 and 5254 rate hip 
impairment on the basis of ankylosis and flail joint, 
respectively; as neither condition is presently demonstrated in 
the clinical evidence, detailed discussion of the criteria of 
these Codes in the current decision is not warranted.)

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  When 
however, the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  In the absence of limitation of motion, rate as 
below:

		With X-ray evidence of involvement of 2 or more major 
joints
			or 2 or more minor joint groups, with occasional 
incapacitating
			exacerbations, assign a 20 percent evaluation.
		With X-ray evidence of involvement of 2 or more major 
joints 
			or 2 or more minor joint groups, assign a 10 percent 
evaluation.

Note (1): The 20 percent and 10 percent ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.

Note (2): The 20 percent and 10 percent ratings based on X-ray 
findings, above, will not be utilized in rating conditions listed 
under Diagnostic Codes 5013 to 5024, inclusive.

38 C.F.R. § 4.71a, Diagnostic Code 5003.

38 C.F.R. § 4.71a, Diagnostic Code 5251, provides for the 
assignment of a 10 percent evaluation for limitation of extension 
of the thigh when extension is limited to 5 degrees.

38 C.F.R. § 4.71a, Diagnostic Code 5252, provides for the 
assignment of the following evaluations based on limitation of 
flexion of the thigh:

		Flexion limited to 10 degrees, assign a 40 percent 
rating.
		Flexion limited to 20 degrees, assign a 30 percent 
rating.
		Flexion limited to 30 degrees, assign a 20 percent 
rating.
		Flexion limited to 45 degrees, assign a 10 percent 
rating.

38 C.F.R. § 4.71a, Diagnostic Code 5253, provides for the 
assignment of the following evaluations based impairment of the 
thigh:

Limitation of abduction with motion lost beyond 10 
degrees, assign a 20 percent rating.
Limitation of adduction with loss of ability to cross 
legs, assign a 10 percent rating.
Limitation of rotation, with inability to perform a toe-
out motion with the affected leg of more than 15 degrees, 
assign a 10 percent rating.

The pertinent clinical evidence shows that on VA-authorized 
examination in January 2007, the Veteran presented complaints of 
bilateral hip pain with pain on use and motion.  Examination 
revealed a 1.0-centimeter leg length discrepancy, with the 
Veteran's right lower extremity being shorter than his left.  No 
abnormal weightbearing was evidenced on examination.  He 
displayed normal posture and gait and did not require the use of 
an assistive device for ambulation.  Range of motion testing of 
the hips shows 125 degrees flexion, 30 degrees extension, 25 
degrees adduction, 45 degrees abduction, 60 degrees external 
rotation, and 40 degrees internal rotation, bilaterally.  The 
examiner stated that the above findings represented normal hip 
motion on all planes of movement and that neither the Veteran's 
right or left hip joint function was additionally limited by 
pain, fatigue, weakness, lack of endurance, or incoordination 
after repetitive use.  There were also no signs of edema, 
effusion, weakness, tenderness, redness, heat, abnormal movement, 
subluxation, or guarding of movement.  X-ray films revealed 
degenerative arthritic changes affecting each hip. 

The Veteran was otherwise noted to have been able to attend to 
his personal hygiene, feed and dress himself, climb stairs, 
operate a motor vehicle, perform household and lawn maintenance 
chores (including operating a lawnmower), walk, and shop for 
himself. 

VA and private medical records for the period from August 2007 to 
July 2008 show, in pertinent part, that the Veteran received 
treatment for complaints of bilateral hip pain, which reportedly 
limited his ability to engage in physical activities associated 
with his vocational and recreational activities.  Treatment 
involved prescription medications, including anti-inflammatories 
and painkillers.   

As pertinent, the Veteran testified at his April 2010 hearing 
that he was limited in his ability to move and use his hips due 
to pain, which he used prescription-strength anti-inflammatories, 
muscle relaxants, and painkillers to reduce.  He expressed 
reservation in having to use painkillers as he was a recovering 
alcoholic.  He stated that he was unable to pursue his post-
service goal of opening and operating a martial arts training 
studio because he was no longer able to engage in the physical 
activities required of him as a martial arts instructor due to 
his bilateral hip impairment.  He reported that he now walked 
very slowly and cautiously so as to not trip and fall and thus 
aggravate his bilateral hip disability.

The Board has considered the aforementioned evidence.  Although 
the Veteran experiences pain in both hip joints, the clinical 
evidence does not presently demonstrate any objective findings of 
limitation of motion or functional impairment of the hips due to 
pain, weakness, or fatigue with repetitive motion to warrant the 
assignment of a compensable evaluation under the criteria of 
Diagnostic Codes 5251 - 5253.  However, the Board does find 
sufficient reason to assign a 10 percent initial evaluation to 
each service-connected hip on the basis of his credible oral 
testimony and written statements, asserting that he currently 
experiences limitation of motion on use of his hip joints due to 
pain affecting these joints, which prevents him from engaging in 
recreational activities or vocational pursuits (i.e., his post-
service ambition to open and operate a martial arts training 
studio).  Although these statements are subjective assessments of 
the vocational impact of his bilateral hip disability, it is 
implicit in the factual assertions contained within that the 
Veteran experiences a measure of loss of motion due to pain that, 
while not compensable under Diagnostic Codes 5251 - 5253, 
warrants a 10 percent evaluation for such limitation of motion 
with radiographic confirmation of arthritic joint changes and 
characteristic pain on motion and use, as provided by Diagnostic 
Code 5003.  Therefore, affording the benefit of the doubt in 
favor of the Veteran's appeal, a 10 percent initial evaluation is 
granted for each hip, effective from April 1, 2007.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

(c.)  Entitlement to initial compensable evaluations for 
degenerative arthritis of the cervical spine and thoracolumbar 
spine.

The Veteran's service-connected cervical and thoracolumbar spine 
disabilities are individually rated as separate disabling 
entities as they affect separate sections of the spinal column 
and produce non-overlapping disabling symptomatology, such that 
they do not violate 38 C.F.R. § 4.14 - the regulation prohibiting 
pyramiding.  (See Cullen v. Shinseki, No. 08-1193 (U.S. Vet. App. 
Aug. 13, 2010).)

The spinal disabilities are rated under the criteria provided in 
38 C.F.R. § 4.71a, Diagnostic Code 5003 for arthritis, or 
Diagnostic Code 5242 for limitation of motion. 

The criteria for rating all spine disabilities, to include 
degenerative arthritis of the cervical and thoracolumbar spine, 
are set forth in a General Rating Formula for Diseases and 
Injuries of the Spine.  The criteria contained therein provide 
that these disabilities are to be evaluated either under the 
General Rating Formula for Diseases and Injuries of the Spine (to 
include consideration of separate ratings for orthopedic and 
neurological manifestations) or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes, 
whichever method results in the higher rating when all 
disabilities are combined under 38 C.F.R. § 4.25.  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease:

		Unfavorable ankylosis of the entire spine, assign a 100 
percent rating.

Unfavorable ankylosis of the entire thoracolumbar spine, 
assign a 50 percent rating.

		Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion 
		of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of 
		the entire thoracolumbar spine, assign a 40 percent 
rating.

		Forward flexion of the cervical spine 15 degrees or less; 
or, favorable 
		ankylosis of the entire cervical spine, assign a 30 
percent rating.

Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater 
than 120 degrees; 
or, the combined range of motion of the cervical spine 
not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed 
lordosis, or abnormal kyphosis, assign a 20 percent 
rating.

Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 
120 degrees but 
not greater than 235 degrees; or, combined range of 
motion of the 
cervical spine greater than 170 degrees but not greater 
than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height, assign a 
10 percent rating.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees. The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation. The normal combined range 
of motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees. The normal ranges of motion 
for each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined range of 
motion.  

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2).  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest 
five degrees.  

Note (5): For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching. Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes

With incapacitating episodes having a total duration of at least 
6 weeks during the past 12 months, assignment of a 60 percent 
evaluation is warranted.

With incapacitating episodes having a total duration of at least 
4 weeks but less than 6 weeks during the past 12 months, 
assignment of a 40 percent evaluation is warranted.

With incapacitating episodes having a total duration of at least 
2 weeks but less than 4 weeks during the past 12 months, 
assignment of a 20 percent evaluation is warranted.

With incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months, 
assignment of a 10 percent evaluation is warranted.

Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires bed 
rest prescribed by a physician and treatment by a physician.

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the basis 
of incapacitating episodes or under the General Rating Formula 
for Diseases and Injuries of the Spine, whichever method results 
in a higher evaluation for that segment.

38 C.F.R. § 4.71a (2009). 

The pertinent evidence includes the findings of a January 2007 
VA-authorized medical examination, which show that the Veteran 
complained of cervical and thoracolumbar spine pain that was 
aggravated by physical activity and relieved with rest.  Periods 
of incapacitation due to spine pain occurred up to two times per 
year, with each episode lasting 2 days, although in the past year 
(2006) he related a history of 5 incapacitating episodes which 
lasted for a combined total of 15 days, for which his in-service 
physician prescribed bedrest.  Functional impairment associated 
with these incapacitating episodes was described as loss of 
movement.  No postural abnormalities were noted on examination.  
No radiating pain with movement, muscle spasm, ankylosis, or 
tenderness was detected with respect to either the cervical or 
lumbar spine.  Straight leg raising was negative, bilaterally.  
Testing of his thoracolumbar range of motion revealed flexion to 
90 degrees, extension to 30 degrees, lateral flexion to 30 
degrees (bilaterally), and rotation to 30 degrees (bilaterally), 
with no additional limitation of joint function due to pain, 
fatigue, weakness, incoordination, or loss of endurance after 
repetitive use.  Testing of his cervical range of motion revealed 
flexion to 45 degrees, extension to 45 degrees, lateral flexion 
to 45 degrees, (bilaterally), and rotation to 80 degrees 
(bilaterally) , with no additional limitation of joint function 
due to pain, fatigue, weakness, incoordination, or loss of 
endurance after repetitive use.  Inspection of the spine revealed 
normal head position with symmetry of appearance and spinal 
motion and normal curvatures of the spine.  The examiner detected 
no signs of intervertebral disc syndrome (IVDS) with chronic or 
permanent nerve root involvement.  X-rays revealed degenerative 
arthritis of the lumbar, thoracic, and cervical spine.  The 
Veteran was otherwise noted to have been able to attend to his 
personal hygiene, feed and dress himself, climb stairs, operate a 
motor vehicle, perform household and lawn maintenance chores 
(including operating a lawnmower), walk, and shop for himself. 

VA and private medical records dated August 2007 to July 2008 
show, as relevant, that the Veteran received treatment primarily 
for complaints of low back pain, for which he was prescribed 
physical therapy, heat treatment, exercises, a transcutaneous 
electrical nerve stimulation (TENS) unit, and medication.  The 
Veteran reported experiencing daily episodes of constant back 
pain and muscle spasm, which interfered with his daily 
functioning and ability to perform physical tasks related to work 
and recreational activities.  Paraspinous muscle spasm and right 
paralumbar tenderness were noted during treatment, as well as 
limitation of motion due to degenerative disc disease (DDD) 
affecting his cervical, thoracic and lumbar spine, and soft 
tissue muscle strain.  

A June 2008 VA treatment note shows that the Veteran had 
consulted a spine specialist who performed X-rays and an MRI, 
which revealed no nerve impingement associated with his DDD.  The 
note reflects that surgical treatment was not indicated in the 
absence of any nerve impingement.  At the time, he denied having 
any leg numbness or weakness.  Cervical pain was elicited merely 
from looking downwards.  Ambulation was normal and no back 
tenderness was noted, although there was reduced range of motion 
due to pain.

In an October 2008 lay witness statement, the Veteran's spouse 
reported that the Veteran's back disability with associated pain 
produced observable symptoms that included occasionally being 
unable to rise from his bed, having difficulty operating a motor 
vehicle, and difficulty participating in family and church-
related activities.

As pertinent, the Veteran testified at his April 2010 hearing 
that he was limited in his ability to move and use his cervical 
and thoracolumbar spine due to pain, which he used a TENS unit 
and prescription-strength anti-inflammatories, muscle relaxants, 
and painkillers to reduce.  He expressed reservation in having to 
use painkillers as he was a recovering alcoholic.  He stated that 
he was unable to pursue his post-service goal of opening and 
operating a martial arts training studio because he was no longer 
able to engage in the physical activities required of him as a 
martial arts instructor due to his spine disability.  He reported 
that he now walked very slowly and cautiously so as to not trip 
and fall and thus aggravate his spine disability.   He complained 
of experiencing left lower extremity sciatica symptoms associated 
with his thoracolumbar spine disability.  

The Board has considered the aforementioned evidence.  Although 
the objective evidence shows that on examination in January 2007, 
the Veteran's cervical and thoracolumbar spine disabilities did 
not meet the criteria for a compensable evaluation on the basis 
of limitation of motion, as he had forward flexion of his 
cervical spine to 45 degrees with a combined cervical range of 
motion of 340 degrees, and forward flexion of his thoracolumbar 
spine to 90 degrees with a combined range of thoracolumbar motion 
of 240 degrees, with no additional limitation of joint function 
due to pain, fatigue, weakness, incoordination, or loss of 
endurance after repetitive use at that time, subsequent treatment 
reports reflect that the Veteran has paraspinal muscle spasm 
affecting his lower back and pain on motion and use of the 
cervical spine and lumbar spine (although not resulting in 
abnormal gait or spinal contour).  It is evident to the Board 
from the Veteran's service and post-service medical records and 
credible hearing testimony that his cervical spine disability 
exhibits radiographic evidence of degenerative joint disease with 
characteristic limitation of motion due to pain that meets the 
criteria for a 10 percent evaluation for degenerative arthritis 
under Diagnostic Code 5003.  Although the examination of January 
2007 did not demonstrate any objective findings of limitation of 
motion or functional impairment of the cervical spine due to 
pain, weakness, or fatigue with repetitive motion to warrant the 
assignment of a compensable evaluation under the criteria of 
Diagnostic Code 5242, the report of a June 2008 VA outpatient 
treatment note shows that the Veteran experienced pain with 
forward bending of his neck when he looked downward.  On the 
basis of this clinical evidence and the Veteran's credible oral 
testimony and written statements, asserting that he currently 
experiences limitation of motion on use of his cervical spine due 
to pain, which prevent him from engaging in recreational 
activities or vocational pursuits (i.e., his post-service 
ambition to open and operate a martial arts training studio), the 
Board finds sufficient reason to assign a 10 percent initial 
evaluation for the cervical spine.  Although the Veteran's 
hearing testimony regarding his cervical impairment is a 
subjective assessment of the vocational impact of this 
disability, it is implicit in the factual assertions contained 
within that the Veteran experiences a measure of loss of motion 
due to pain that, while not compensable Diagnostic Code 5242, 
warrants a 10 percent evaluation for such limitation of motion 
with radiographic confirmation of arthritic joint changes and 
characteristic pain on motion and use, as provided by Diagnostic 
Code 5003.  Therefore, affording the benefit of the doubt in 
favor of the Veteran's appeal, a 10 percent initial evaluation is 
granted for degenerative arthritis of the cervical spine, 
effective from April 1, 2007.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With regard to the Veteran's degenerative arthritis of his 
thoracolumbar spine, the clinical evidence demonstrates that 
there is associated paraspinal muscle spasm affecting his lower 
back that sufficiently approximates the criteria for assignment 
of a 10 percent evaluation under Diagnostic Code 5242.  See 38 
C.F.R. § 4.7.  

Although the Board has granted an initial 10 percent evaluation 
for the Veteran's cervical and thoracolumbar spine disabilities, 
the assignment of the next higher rating of 20 percent under 
Diagnostic Code 5242 is not warranted as the evidence does not 
demonstrate that the Veteran's ranges of cervical and 
thoracolumbar motion are limited to the degrees contemplated in 
the criteria for an evaluation above 10 percent, or that there is 
paraspinal muscle spasm that results in an abnormal gait or 
spinal contour.   Furthermore, as the clinical records do not 
demonstrate the actual presence of IVDS with neurological 
involvement associated with DDD of the cervical and thoracolumbar 
spine, consideration of the criteria for rating the spine 
disabilities based on incapacitating episodes due to IVDS is not 
warranted.  

(d.)  Entitlement to an initial compensable evaluation for tinea 
corporis.

The Veteran's service-connected tinea corporis is rated under the 
criteria contained in 38 C.F.R. § 4.118, Diagnostic Code 7813, 
which evaluates impairment due to dermatitis or, as applicable, 
disfigurement of the head, face, or neck, depending upon the 
predominant manifestation of the skin disability.  The criteria 
specifically contemplate the percentage of body area affected, 
both as a whole and as that percentage of his body area that is 
usually unclothed and exposed (i.e., the head, face, neck, hands, 
and forearms).  As the clinical evidence does not demonstrate 
that the tinea corporis affects the Veteran's head, face, or 
neck, consideration of the Diagnostic Code for disfigurement is 
not presently warranted.

 38 C.F.R. § 4.118, Diagnostic Code 7813, provides for the 
assignment of a 60 percent rating when the evidence demonstrates 
that more than 40 percent of the Veteran's entire body or more 
than 40 percent of his exposed areas is affected by tinea 
corporis, or; tinea corporis requires constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs during the past 12-month period.

Assignment of a 30 percent rating is warranted when the evidence 
demonstrates that 20 to 40 percent of the Veteran's entire body 
or 20 to 40 percent of his exposed areas is affected by tinea 
corporis, or; tinea corporis requires systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.

Assignment of a 10 percent rating is warranted when the evidence 
demonstrates that at least 5 percent, but less than 20 percent, 
of the Veteran's entire body, or at least 5 percent, but less 
than 20 percent, of his exposed areas is affected by tinea 
corporis, or; tinea corporis requires intermittent systemic 
therapy such as corticosteroids or other immunosuppressive drugs 
for a total duration of less than six weeks during the past 12-
month period.

Assignment of a noncompensable evaluation for tinea corporis is 
warranted when the evidence demonstrates less than 5 percent of 
the Veteran's entire body or less than 5 percent of his exposed 
areas is affected by tinea corporis, and; no more than topical 
therapy is required during the past 12-month period.

VA-authorized exam in January 2007 shows that the Veteran 
complained of constant itching and exfoliation associated with 
his tinea corporis, which reportedly affected his head, face, 
neck, and arms.  Over the past 12 months, he was prescribed the 
non-steroid anti-fungal medication Ketaconazole (in tablet form) 
and medicated shampoo.  No side effects from treatment or 
functional impairment associated with this skin disorder were 
detected on examination.   On objective examination, tinea 
corporis was present on his back and was manifested by an area of 
hypopigmentation more than six inches in surface area, but 
without ulceration, exfoliation, crusting, tissue loss, 
induration, inflexibility, hyperpigmentation, abnormal texture, 
or limitation of motion.  Zero percent of his exposed bodily 
areas were affected by tinea corporis.  The surface area affected 
by tinea corporis relative to the Veteran's entire body  was 
assessed by the examiner as being under 8 percent.  The skin 
lesions were not associated with any systemic disease, did not 
manifest in connection with a nervous condition, and did not 
exhibit signs of palmar erythema, spider nevi, or jaundice.  No 
pallor, nodules, lumps, or cysts were present on examination.  

An August 2007 VA treatment report shows that that Veteran was 
negative for any abnormalities on skin/adenopathy screening.  VA 
pharmacy prescription records show that the Veteran was provided 
with medicated shampoo for treatment of his skin disorder, but no 
other orally-administered or topical medications.  

A June 2008 VA medical note shows that the Veteran was treated 
for tinea versicolor rash affecting his lateral neck, anterior 
chest, and back.  His rash was reportedly worse in hot and humid 
weather.  He related his past history of using oral medication, 
although he was prescribed medicated shampoo.  The examiner 
explained to the Veteran that his skin disorder could be 
monitored and managed, but that there was no complete cure 
available where the rash would completely resolve and never 
returned.  

At his April 2010 hearing before the Board, the Veteran contended 
that the VA examination did not adequately consider the extent of 
his service-connected skin disorder, as the rash associated with 
the disability affected his torso from his waist upwards, 
including his neck and forehead.  The rash itself was described 
as being constant and aggravated by humidity and sun exposure, 
which caused exfoliation and a pale discoloration due to 
destruction of his skin's pigmentation layers.  He was prescribed 
medicated soap, lotion, and shampoo to treat his symptoms, but he 
expressed dislike for the smell of the soap or how using the soap 
caused him to stain his bed linens.

The Board has considered the above evidence and finds that it 
supports the assignment of an initial evaluation of 10 percent 
for the Veteran's service-connected tinea corporis, effective 
April 1, 2007, on the basis of the disease being demonstrated by 
the clinical evidence to affect an area of more than 5 percent 
but less than 20 percent of his total body surface area.  
Objective examination shows that the tinea corporis affected 
under 8 percent of the Veteran's body surface area, primarily on 
his back, but also on his chest and lateral neck.  However, there 
is no indication in the clinical record that the area of his neck 
affected by tinea corporis is productive of any disfigurement.  
The 10 percent initial evaluation granted in this appeal 
adequately reflects the present state of his skin disorder.  
While the records and hearing testimony reflect tinea corporis to 
be an ongoing and chronic skin disease, the evidence does not 
demonstrate that this disabling dermatological condition was 
manifested during the appellate period by clinical disfigurement, 
or that steroids were prescribed for its treatment, or that it 
affects a body surface area of 20 percent or more, such that 
assignment of a rating above 10 percent under Diagnostic Code 
7813 would be warranted.   

Extraschedular consideration

The Board finds that there is no evidence of an exceptional or 
unusual disability picture associated with the Veteran's service-
connected DJD of his right and left hip, degenerative arthritis 
of his cervical and thoracolumbar spine, or tinea corporis, with 
such related factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  As previously 
discussed, the clinical evidence establishes that the Veteran's 
service-connected skin, bilateral hip, and cervical and 
thoracolumbar spine disabilities, by themselves, do not produce a 
greater impact on his occupational capacity that renders 
impractical the criteria contemplated by the applicable rating 
schedule as contained in 38 C.F.R. § 4.71a.  Although the 
evidence indicates that the Veteran is unable to engage in 
certain physical motions associated with work and recreational 
activities, this in itself does not demonstrate marked 
interference with employment such that the applicable rating 
schedule is rendered inadequate to rate his orthopedic 
disabilities.  Furthermore, the clinical evidence does not 
demonstrate that his skin, bilateral hip, and cervical and 
thoracolumbar spine disabilities required frequent 
hospitalization.  The Veteran is also demonstrably able to attend 
to his daily activities of living and operate a motor vehicle, 
and the levels to which his hip and spine disabilities presently 
interfere with his ability to do so are adequately contemplated 
in the criteria of the applicable rating schedule and the 
compensable evaluations assigned to each for the period from 
April 1, 2007 to the present.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  Therefore, the Board is not required to discuss 
the possible application of an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) (2009).  See Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995); Fisher v. Principi, 4 Vet. 
App. 53 (1993).


ORDER

Service connection for a deviated left nasal septum is granted.

An initial 10 percent evaluation, and no higher, for DJD of the 
right hip is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.

An initial 10 percent evaluation, and no higher, for DJD of the 
left hip is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.

An initial 10 percent evaluation, and no higher, for degenerative 
arthritis of the cervical spine is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.

An initial 10 percent evaluation, and no higher, for degenerative 
arthritis of the thoracolumbar spine is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.

An initial 10 percent evaluation for tinea corporis is granted, 
subject to controlling regulations applicable to the payment of 
monetary benefits.


REMAND

With respect to the claim for an initial compensable evaluation 
for bilateral hearing loss, the Veteran and his spouse presented 
oral and written statements attesting that the appellant's 
service-connected bilateral hearing loss has worsened since the 
time of the December 2006 VA-authorized audiological examination.  
Presently, the Veteran requires a hearing aid in each ear to 
augment his hearing.  The Veteran's spouse reported in an October 
2008 letter, in pertinent part, that the Veteran had extreme 
difficulty hearing spoken speech and relied on lip-reading to 
understand what was being said to him.  In order to hear 
broadcasts and telephone conversations, he also required the 
speaker volumes on all electronic audio devices in his home, such 
as the television, radio, and telephone, to be raised to a level 
of output that was uncomfortable for his family members.  The 
Veteran was described by his spouse as being socially awkward, 
withdrawn, and avoidant of others because of his difficulty 
hearing and understanding spoken conversation.  As the objective 
findings on examination in December 2006 are now nearly four 
years old and, in view of the statements of the Veteran and his 
spouse indicating that his perceived hearing acuity has become 
worse over the course of the ensuing time since this last 
examination of record, the Board finds it appropriate to remand 
this issue so that the Veteran may be scheduled for an 
audiological examination to assess the current state of his 
service-connected hearing loss disability.  See Weggenmann v. 
Brown, 5 Vet. App. 281 (1993).  The scheduled examination should 
also include discussion from the examiner describing the impact 
that the Veteran's hearing loss has on his occupational 
functioning, in compliance with the Court's holding in the case 
of Martinak v. Nicholson, 21 Vet. App. 447 (2007).   

Accordingly, in view of the foregoing discussion, the case is 
REMANDED to the RO via the AMC for the following action:

1.  The Veteran should be contacted and asked 
to provide detailed information regarding all 
sources of medical treatment, both VA and 
private, for his bilateral hearing loss.  
After obtaining the necessary waivers where 
appropriate, the RO should attempt to obtain 
copies of those medical records identified by 
the Veteran which have not already been made 
a part of the evidence for inclusion in his 
claims file.

2.  The Veteran should be scheduled for the 
appropriate clinical examination to evaluate 
the current severity of his service-connected 
bilateral hearing loss.  The Veteran's claims 
file should be provided to the examiner in 
conjunction with the examination.  All tests 
and studies deemed appropriate to assess the 
severity of the hearing disability should be 
conducted.  Following the examination, the 
examiner should provide an opinion as to the 
impact of the Veteran's hearing loss on his 
occupational functioning.  (See Martinak v. 
Nicholson, 21 Vet. App. 447 (2007)).   

Pertinent documents in the claims folder must 
be reviewed by the VA audiological examiner, 
who should provide a complete rationale for 
any opinion given without resorting to 
speculation, reconciling any conflicting 
medical opinions rendered.  Any additional 
examinations, tests, or studies necessary for 
an adequate opinion should be conducted.  

3.  The Veteran is hereby reminded of his 
obligation to appear for the scheduled 
examination.  His failure to appear may 
result in the disallowance of this claim.  
See 38 C.F.R. § 3.655 (2009).

4.  After undertaking any other development 
deemed essential in addition to that 
specified above, the RO should readjudicate 
the Veteran's claim for an initial 
compensable evaluation for bilateral hearing 
loss, with application of all appropriate 
laws and regulations and consideration of any 
additional information obtained as a result 
of this remand.  If the maximum benefit with 
respect to this issue is not granted, the 
Veteran and his representative should be 
provided with a supplemental statement of the 
case and given an appropriate amount of time 
to respond.  Thereafter, the case should be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


